Luke, J.
The conviction of the defendant was authorized by the evidence, and the verdict of the jury has been approved by the trial judge.
' The exception to the charge of the court, upon the ground that the court did not charge the jury the law applicable to determining the credibility of witnesses, is without merit. There was only one witness for the State, and the defendant offered no evidence except his statement. There was no request by the defendant for a .charge upon the law applicable to determining the credibility of .witnesses. See Childs v. Ponder, 117 Ga. 533 (4) (43 S. E. 986) ; Baker v. State, 14 Ga. App. 582 (81 S. E. 805), and cases cited.
The sentence was within the limits of the law and was not excessive.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.